DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a method of collecting fingerprints, the method being implemented by an electronic device configured for in-display fingerprint identification and comprising: when a touch operation on a fingerprint detecting region in a display screen of the electronic device is detected, detecting a pressure value for the touch operation; and when the pressure value is less than a preset pressure threshold, outputting pressure prompt information for the pressure value, wherein the pressure prompt information indicates that the pressure value is less than the preset pressure threshold and prompts to increase the pressure value, and wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen, comprising: displaying a pressure display region for the pressure value; and when the pressure value detected is continuously increased, continuously enlarging the pressure display region with an increase of the pressure value to present an animation effect of continuously enlarging the pressure display region, wherein the method further comprises: in response to determining that the pressure value is greater than or equal to the preset pressure threshold, collecting fingerprint information on the fingerprint detecting region; identifying the fingerprint information to obtain an identification result, and based on the identification result, performing at least one of: an unlocking operation; and a payment operation, wherein based on the identification result, performing at least one of the unlocking operation and the payment operation comprises: in response to determining that the identification result represents that the fingerprint identification is successful and the pressure value when the fingerprints are collected is less than a preset payment pressure threshold, performing the unlocking operation; and in response to determining that the identification result represents that the fingerprint identification is successful and the pressure value when the fingerprints are collected is greater than or equal to the preset payment pressure threshold, performing the payment operation, or performing the unlocking operation and the payment operation at same time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627